Citation Nr: 1733155	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected senile purpura, tinea unguium, and folliculitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As set forth in the Board's July 2017 decision, the issue on appeal had been the subject of a stay, as a result of VA's appeal of a decision by United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  On July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017), that reversed the decision by the Court.  The previous stay has now been lifted and the Board will therefore proceed with adjudication of the pending appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's senile purpura, tinea unguium, and folliculitis has affected greater than 5 percent but less than 20 percent of the entire body, and greater than 5 percent but less than 20 percent of the exposed areas affected; these skin disabilities were not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected senile purpura, tinea unguium, and folliculitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, DC 7806, 7813 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded a VA examination in July 2015 with respect to pending increased rating claim.  The report provided by the VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the July 2015 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The record does not show, nor has the Veteran contended, that his service-connected skin disability has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.



II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a 10 percent disability rating for service-connected senile purpura, tinea unguium, and folliculitis under DC 7806.  He maintains that he is entitled to a higher rating for his service-connected disability.  For the reasons set forth below, the Board finds that a rating in excess of 10 percent is not warranted for service-connected senile purpura, tinea unguium, and folliculitis during the appeal period.

DC 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, DC 7806.

DC 7813 provides that dermatophytosis (including tinea unguium) may be rated based on disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7813.

The Veteran was awarded service connection for senile purpura, tinea unguium, and folliculitis in an October 2010 rating decision; a 10 percent rating was assigned.  In February 2015, he asserted a claim of entitlement to an increased rating for the service-connected skin disabilities.

The Veteran was afforded a VA examination in July 2015 at which time the examiner diagnosed him with folliculitis on the back, senile purpura on the arms, and tinea unguium on the toenails.  He was also shown to have rosacea, which the examiner noted was not service-connected.  The examiner reported that the Veteran's service-connected skin disabilities do not cause scarring or disfigurement.  There are no systemic manifestations of the service-connected skin disabilities.  The Veteran has been prescribed topical medication to treat his dermatological complaints in the past twelve months.  Specifically, he is prescribed clindamycin lotion for folliculitis on his back, which requires constant or near-constant use.  He is prescribed clotrimazole solution, topical 1% for his toenails, which requires constant or near-constant use.  He is also prescribed moisturizing (Eqv.-Lubriderm) unscented lotion for his senile purpura on his arms, which requires constant or near-constant use.  The Veteran's service-connected skin disabilities have not manifested in any debilitating episodes.  The total body area affected by his service-connected skin disabilities is greater than 5 percent and less than 20 percent.  As to the folliculitis on the Veteran's back, the examiner noted that "there are multiple (too-numerous-to-count) papular erythematous lesions on the upper back.  Some lesions are pus-filled."  The folliculitis affects greater than 5 percent, but less than 20 percent of the total body area.  As to the senile purpura on the arms, the examiner stated that "[t]here are no purpuric lesions on [the Veteran's] arms on today's examination."  The Veteran's toenails exhibited tinea unguium; in particular, a brownish discoloration and mild dystrophy on the 1st toenail of both feet.  This disability affected less than 5 percent of the total body area.  The examiner indicated that the Veteran's service-connected skin disabilities do not impact his occupational abilities.

Examination of the Veteran's outpatient treatment records did not indicate symptoms worse that those detailed in the examination report above.

The medical evidence clearly reflects that the Veteran's senile purpura, tinea unguium, and folliculitis covers greater than 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, and no more than topical therapy was required during the past 12-month period.  The record therefore does not show that the Veteran's skin disabilities affect 20 percent or greater of the entire body, or at least 20 percent of the exposed area, so as to warrant a higher rating under DC 7806.

Moreover, the evidence does not demonstrate that the Veteran's skin disabilities require systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Notably, the Veteran's VA treatment records document active prescriptions for betamethasone valerate 0.1% lotion and triamcinolone acetonide 0.1% ointment; these medications are topical corticosteroids.  See, e.g., the VA treatment records dated December 2015.  To this end, the Federal Circuit recently held that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).  The Federal Circuit explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  The Federal Circuit clarified that, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  Pertinently, the evidence in this matter does not show that the topical medications prescribed to treat the Veteran's skin disabilities are administered on such a scale as to affect the body as a whole.  The criteria for a rating in excess of 10 percent for service-connected senile purpura, tinea unguium, and folliculitis are therefore not met.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his skin condition is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiner examined the Veteran, and provided specific clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own general statements regarding his increased symptomatology.

The Board notes that dermatophytosis, including tinea inguium, may alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805).  See 38 C.F.R. § 4.118, DC 7813.  However, the evidence does not show that the Veteran's tinea unguium affects the head, face, or neck, is painful or unstable, or affects an area large enough to warrant a compensable rating under DC 7801 or DC 7802.  Moreover, the evidence of record does not suggest that the Veteran's tinea unguium results in any functional impairment, nor has the Veteran so suggested.  As such, a higher rating under these diagnostic codes would not afford the Veteran.

Additionally, as noted above, the July 2015 VA examiner identified rosacea on the Veteran's dermatological examination.  However, as indicated by the examiner, the Veteran is not service-connected for rosacea, nor has he so contended.  The rosacea is not disfiguring, affects less than 5 percent of the head, face, and neck, and less than five percent of the total body area.  Thus, an increased rating for skin disability based upon the rosacea symptoms is not warranted.  See 38 C.F.R. § 4.118, DC 7800, 7806.

The Board has considered whether the Veteran is entitled to a staged rating.  However, the Board finds that the disability picture for the Veteran's service-connected disability more closely approximates that contemplated by the currently assigned noncompensable evaluation throughout this appeal.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected senile purpura, tinea unguium, and folliculitis is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


